223 Ga. 874 (1968)
158 S.E.2d 924
HUTCHINS et al.
v.
NASH, Tax Commissioner, et al.
24416.
Supreme Court of Georgia.
Argued December 12, 1967.
Decided January 5, 1968.
Herschel H. Hutchins, Larry Cohran, James R. Venable, for appellants.
George P. Dillard, Robert E. Mozley, Herbert O. Edwards, Kelsey Howington, for appellees.
UNDERCOFLER, Justice.
This is an equitable action to enjoin the tax officials from arbitrarily assessing and collecting ad valorem tax from the plaintiffs for the years 1965, 1966 and 1967 disproportionately to other similarly situated taxpayers. General demurrers to the petition were sustained and the appeal is from that judgment. Held:
The petition fails to allege payment or offer to pay any 1967 taxes. Therefore, under the decision of Hobbs v. Nichols, 223 Ga. 639 (157 SE2d 294) the judgment is
Affirmed. All the Justices concur.